Citation Nr: 1719406	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to November 1969, and he is the recipient of the Combat Action Ribbon, among other awards and decorations, for his service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, which granted service connection for PTSD and assigned a 30 percent rating effective April 11, 2007.  The Veteran's initial rating was increased to 50 percent in May 2009. 

The Veteran testified before a former Veterans Law Judge in June 2015 and a complete transcript of the hearing is of record.  The Veterans Law Judge has since retired from the Board.  In February 2017, the Veteran was notified of his right to appear before another Veterans Law Judge at a new hearing, but he chose to proceed without one.

In March 2016, the Board denied the Veteran's claim for a higher initial rating for PTSD and remanded the TDIU claim for further development.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Partial Remand (JMPR) in which they agreed that the Board failed to adequately address the effects of the Veteran's PTSD on his employment and personal relationships.  In December 2016, the Court granted the parties' JMPR, vacated the Board's denial, and remanded the issue to the Board for action consistent with the terms of the JMPR.

In a May 11, 2017 letter, the Veteran's representative waived AOJ consideration of for all evidence received after the Board decision. 


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD has been manifested by normal speech, logical and goal-directed thought processes, normal thought content, intact orientation, an appropriate appearance and behavior, depression, anxiety, chronic sleep impairment, irritability, anger, mild memory loss, and marital discord, but not by impaired speech, suicidal or homicidal orientation, neglect of appearance and hygiene, spatial disorientation, unprovoked irritability with periods of violence, obsessional rituals, panic attacks, or an inability to establish and maintain effective relationships.  

2. The evidence shows that the Veteran has a solid group of friends, is actively involved in several organizations, and regularly attends and participates in group therapy sessions at VA, and does not show that the Veteran's PTSD causes more than occupational and social impairment with reduced reliability and productivity.

3.  In April 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to pursue the claim for entitlement to a TDIU.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 50 percent for the service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for withdrawal of the issue of entitlement to a TDIU, by the Veteran, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  In the present case, the Veteran, in an April 2017 submission, wrote that he wanted to withdraw his claim for entitlement to a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The pertinent regulations (38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125, 4.130) were provided to the Veteran in the Statement of the Case/Supplemental Statements of the Case and will not be repeated here.

The Board acknowledges that the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Higher Initial Rating for PTSD

The Veteran contends that he is entitled to a higher rating for his PTSD  because he attends group sessions regularly, does not have a social life, avoids other people, experiences memory loss, has anger issues, and is easy to startle.  He also contends that he retired early because working was too stressful and his PTSD has negatively affected his relationship with his wife, including causing marital discord and affecting their sexual relations.  

VA medical records are associated with the record and document regular individual sessions.  Treatment notes from November 2006 to November 2007 show that the Veteran was consistently appropriately attired, alert, and oriented, and had a dull/flat affect, intact memory, good eye contact, and no suicidal or homicidal ideations.  His GAF scores ranged from 52 to 55.  At his September 2007 visit, the Veteran reported that he was not working due to accusations made against him at work.

The Veteran was afforded a VA initial PTSD evaluation in November 2007.  He reported experiencing chronic sleep impairment, difficulty managing his affairs, irritability and moodiness, anxiety, depression, and employment difficulties.  In July 2007 he was suspended from his employment due to charges of sexual harassment-the Veteran claimed that "had wanted to reach out and hurt her" during a face-to-face meeting in July.  In contemporaneous psychological visits, he reported that the allegations were unwarranted.  While the Veteran was suspended from that position, he obtained a temporary position with General Electric that was not to exceed one year.  He reported enjoying his job and getting along with his coworkers.  The Veteran also reported difficulties in his marriage particularly since he was suspended from his previous job, and that he felt withdrawn and preferred to be alone than attend social activities.  

A mental status examination revealed an appropriate appearance, orientation to person, time, and place, a tense and guarded mood, constricted affect, clear and coherent speech, normal thought and speech, and limited insight and judgment, but no evidence of paranoia or delusions.  The Veteran admitted to feelings of anxiety, irritability, and depression, but denied aggressive or violent outbursts.  He was diagnosed with PTSD and assigned a GAF score of 55 to 60.  The examiner opined that the Veteran did have some impairment in the areas of social and industrial functioning but it was too soon to tell how his new job would be affected.  

Subsequent VA medical records show that the Veteran began to regularly attend PTSD group therapy sessions.  These records do not contain notes related to the Veteran specifically, except that he does not have suicidal or homicidal ideations.  The Veteran also attended individual sessions though less frequently.  Individual treatment notes from October 2008 show that the Veteran had good personal hygiene, a depressed mood with underlying anger, flat affect, good eye contact, linear and coherent speech, intact memory, normal thought content and processes with no evidence of delusions or hallucinations, and intact memory.  His GAF score was 55.  He reported that his temporary work contract had ended and he was stressed about his employment situation.  

At a February 2009 visit, he reported having difficulties transitioning to his retired lifestyle and controlling his anger and feelings of agitation toward others.  A mental status evaluation revealed intact orientation, an appropriate appearance, no psychomotor activity disturbances, appropriate affect, irritated mood, linear and coherent speech, normal thought content and processes with no evidence of delusions or hallucinations, and no suicidal or homicidal ideations.  A March 2009 PTSD treatment note shows that the Veteran began working again and that he felt his employer was fair and accommodating.  The Veteran also reported that he was maintaining friendships and attending small social events/clubs.  In November 2010, the Veteran reported that he was still working and enjoyed engaging in many hobbies, including stock car races, hunting, reading, camping, and playing on the computer.  He further reported that he had a solid friend base and he often socializes, but that he continued to have issues with his wife.  

The Veteran was afforded another VA examination in November 2011.  The Veteran described engaging in several hobbies, including car races, hunting, reading, camping, playing on the computer, and riding a motorcycle with friends.  He also stated that he has a solid friend base with which he socializes, camps, and hunts.  He reported leaving his General Electric position in 2008 and worked in maintenance until he fully retired in 2011.  He spent his free time working in the garden, doing home repairs, and engaging in hobbies.  In terms of PTSD symptoms, the examiner noted that the Veteran experienced anxiety, depression, chronic sleep impairment, and mild memory loss.  He was assigned a GAF score of 65.  The examiner opined that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

VA medical records from 2011 through the present show that the Veteran continued to regularly attend PTSD group therapy sessions and individual treatment sessions.  In May 2011, a psychology record shows that the Veteran requested an individual appointment as his last appointment was in November 2010.  The Veteran reported no significant change in functioning, and that he continued to be involved in many extracurricular activities, including being an active member of the Pensacola Vietnam Memorial association, a trustee on another board, a member of a bowling league, and generally spending time with friends.  He also reported experiencing marital discord, difficulty sustaining motivation, and sleep impairment.  A mental status evaluation revealed an appropriate appearance, normal psychomotor activity, normal affect, normal speech, normal thought content and processes, intact orientation, good concentration, sustained attention, and no suicidal or homicidal ideations.

An April 2012 psychology record documented that the Veteran attended a group session for anger management and he participated and demonstrated a thorough understanding of all material presented.  He was noted to have a constricted affect, euthymic mood, appropriate appearance, and normal thought processes.  The social worker opined that the Veteran was making improvement toward managing his anger and other emotions and assigned the Veteran a GAF score of 62.  The Veteran attended another individual session in April 2014.  He reported increased anger and difficulty with interpersonal relationships, specifically his wife.  A mental status evaluation revealed an appropriate appearance, normal psychomotor activity, normal affect, normal speech, normal thought processes, intact orientation, good concentration, sustained attention, and no suicidal or homicidal ideations.  His GAF score was between 60 and 70.  Subsequent records show continued attendance at group therapy sessions.  

The Veteran was afforded a third VA examination in September 2015.  The Veteran reported that he enjoyed car races, hunting, reading, camping, and playing on the computer.  He also stated that he has a solid friend base with which he socializes, camps, and hunts.  He reported leaving his General Electric position in 2008 and working for a telecommunications company as a maintenance worker until he retired fully in 2011.  At that time, the Veteran stated he spent his free time working in the garden, doing home repairs, engaging in hobbies, and working for VFW.  He also reported attending group therapy sessions but did not attend individual sessions or take medication.  A mental status evaluation revealed good hygiene, intact orientation appropriate eye contact, stressed mood, mood-congruent and ranging affect, spontaneous but normal speech, linear and goal-directed thought processes and content free of delusions, and no suicidal or homicidal ideations.  In terms of PTSD symptoms, the examiner only noted anxiety and opined that the Veteran's PTSD symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

In May 2016, the Veteran underwent a private evaluation.  The examiner reported that the Veteran experienced low mood, marital conflict, and disrupted sleep.  She diagnosed the Veteran with other depressive episodes, with insufficient symptoms, and indicated that he experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability or performs occupational tasks, although generally functioning satisfactorily.  She noted that the Veteran has the most impairment in his marital relationship. 

In light of the medical and lay evidence, the Board finds that the Veteran is not entitled to a higher rating at any point during the appeals period.  The numerous mental health treatment records overwhelmingly show the Veteran did not experience the majority of the criteria for a 70 percent rating, including impaired speech, suicidal or homicidal orientation, neglect of appearance and hygiene, spatial disorientation, obsessional rituals, panic attacks, or an inability to establish and maintain effective relationships.  Instead, the records showed normal speech, logical and goal-directed thought processes, normal thought content, normal orientation, an appropriate appearance and behavior, anxiety, abnormal affect, and depression.  The records also show that the Veteran experienced difficulty with irritability and anger issues, and commendably attended group therapy sessions to combat these problems.  The Veteran's irritability and anger issues, however, never resulted in periods of violence.  Overall, four mental health evaluations show that, at worst, the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability or perform occupational tasks, although generally satisfactorily functioning.

The Veteran contends that he is entitled to a higher rating because his PTSD has caused chronic sleep impairment, mild memory loss, anger issues, and difficulties interacting with coworkers due to stress and anxiety, and a deterioration of his marital relationship.  The Board has specifically considered these contentions, but still finds that Veteran's overall disability picture during this period is better represented by a 50 percent rating.  

The Board notes that chronic sleep impairment and mild memory loss are specifically contemplated by the 30 percent rating criteria and do not justify a 70 percent rating or higher.  

The Board acknowledges that the Veteran regularly reported marital discord and the lack of sexual relations during the period on appeal.  The Board also considered the April 2014 medical record that demonstrated the Veteran reported "increased anger and difficulty with interpersonal relationships, specifically with his wife."  At that treatment visit, however, the Veteran was assigned a GAF of 60 to 70, which indicates reflects the existence of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but also indicates generally functioning pretty well and some meaningful interpersonal relationships.  This is particularly true in the Veteran's case.  While the evidence does show marital difficulties, the evidence also shows that the Veteran has the ability to establish and maintain effective relationships.  The Veteran has reported on multiple occasions that he has a "solid" group of friends with whom he hunts, camps, and rides motorcycles.  The Veteran also reported being engaged in several organizations, including serving as trustee on the board of one organization and working for VFW.  The Board thus finds that the Veteran's marital difficulties do not warrant a 70 percent rating because has remained married to his wife for over twenty years, he has solid friendships, and he is actively involved in several organizations.

The Board also acknowledges that the Veteran's anxiety, stress, and irritability may have caused some occupational impairment and difficulty adapting to work or work like settings.  Specifically, several records indicate that the Veteran has experienced issues controlling his anger, particularly during and after the July 2007 work incident.  The Veteran also testified in 2015 that he retired due to increasing anger, stress, and anxiety from interacting with other employees.  However, contemporaneous records show that he enjoyed his subsequent jobs and had good relationships with his coworkers.  As discussed above, the Veteran's engagement in several organizations, including serving as trustee on a board of one organization, as well as his solid friendships, contradict his contentions that he was forced to retire due to the stress of interacting with other employees.  Because the evidence shows that the Veteran is able to establish and maintain effective relationships, any occupational impairment caused by the Veteran's PTSD does not justify a 70 percent rating.  

Finally, the Veteran underwent several VA and private examinations and numerous detailed treatment records are associated with the claims file.  Overall, they demonstrate some social and occupational impairment due to the Veteran's chronic sleep impairment, irritability issues, and anxiety, but do not show that he has deficiencies in most areas.  This determination is supported by the Veteran's generally satisfactory functioning in group therapy sessions, solid friend base and socialization, active involvement in several organizations, and the Veteran's interest in numerous hobbies.  The Board thus finds that, in consideration of the totality of the evidence, the Veteran is not entitled to a rating in excess of 50 percent for any period on appeal. 

The Board has considered whether referral for an extraschedular rating is warranted for the relevant periods on appeal.  The Board finds that the Veteran's symptoms of anxiety, sleep impairment, depression, and irritability are explicitly governed by the schedular rating criteria.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration.  Thus, an analysis is not required in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

The Board finds that VA's duties to notify and assist have been met.  Although the Veteran disagreed with the accuracy of the November 2011 examination report, the Board finds that the November 2011 report is adequate and supported by contemporaneous medical records.  Moreover, in making its decision, the Board relied on all of the evidence, including the Veteran's statements, the numerous detailed treatment reports, and the other VA and private examinations.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist, including in the November 2016 JMR.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 



ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

The appeal of entitlement to a TDIU is dismissed




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


